16 F.3d 1223NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Lewis WILLIAMS, Jr., Plaintiff-Appellant,v.James HIENEMAN;  Lawrence C. Miller;  Gordon Pullman,Defendants-Appellees.
No. 93-3822.
United States Court of Appeals, Sixth Circuit.
Feb. 2, 1994.

Before:  KEITH, RYAN and DAUGHTREY, Circuit Judges.

ORDER

1
Lewis Williams, Jr., a pro se Ohio prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking declaratory, injunctive and monetary relief, Williams sued correctional employees and officials of the Ohio Department of Rehabilitation and Corrections in their individual and official capacities.  He alleged that the defendants violated his First, Eighth and Fourteenth Amendment rights in addition to Ohio Admin.Code Sec. 5120-9-18 when they opened and confiscated a package that he sent from the prison containing three "soap-on-a-rope care bears."   He received a misconduct ticket and, after a hearing, was found guilty of sending contraband and of prison mail rule violations.


3
A magistrate judge recommended granting the defendants' summary judgment motion.  After de novo review in light of Williams's objections, the district court granted the defendants' summary judgment motion and dismissed the case.


4
In his brief on appeal, Williams primarily challenges the manner in which the district court dismissed his case and the fact that it did not conduct an evidentiary hearing.  He also argues that he did not receive due process in connection with the mail incident and that the defendants violated Ohio Admin.Code Sec. 5120-9-18.  He requests oral argument.  The appellees have notified the court that they will not file a brief.


5
Initially, it should be noted that Williams has not raised any issue on appeal regarding his First and Eighth Amendment claims.  Thus, these claims are considered abandoned and unreviewable.   See McMurphy v. City of Flushing, 802 F.2d 191, 198-99 (6th Cir.1986).  These claims are, nonetheless, without merit as our review reflects that there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).


6
Accordingly, we deny Williams's request for oral argument and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.